In the Supreme Court of Georgia



                                    Decided: September 8, 2021


                  S21A0787. LEWIS v. THE STATE.


      COLVIN, Justice.

      Following a jury trial, Appellant Brian David Lewis was

convicted of malice murder and concealing the death of another in

connection with the beating death of Ronald Redding. 1 Appellant

claims that the evidence presented at his trial was insufficient to



      1On April 12, 2017, a Chatham County grand jury indicted Appellant for
malice murder (Count 1); felony murder predicated on aggravated battery,
aggravated assault, and elder abuse (Counts 2, 3, and 4); aggravated battery
family violence (Count 5); aggravated assault family violence (Count 6);
exploitation and intimidation of a disabled adult, elder person, or resident
(Count 7); and concealing the death of another (Count 8). At a jury trial held
from October 15 through 18, 2018, Appellant was found guilty of all charges.
Appellant was sentenced to life in prison for malice murder and 10 years
consecutive for concealing the death of another. All remaining counts were
either merged or vacated by operation of law for sentencing purposes.
Appellant timely filed a motion for new trial on October 22, 2018, which he
amended on April 4, 2019. After holding two hearings, the trial court denied
the motion as amended on February 4, 2021. Appellant timely filed a notice of
appeal. The appeal was docketed to the April 2021 term of this Court and
submitted for a decision on the briefs.
support his murder conviction, that the trial court erred by failing

to charge the jury on voluntary manslaughter, that he was denied

constitutionally effective assistance of counsel, and that the

cumulative effect of trial counsel’s errors prejudiced him. For the

reasons set forth below, we affirm.

      1.    Appellant contends that the evidence presented at trial

was constitutionally insufficient to sustain his murder conviction. 2

When evaluating the sufficiency of evidence as a matter of

constitutional due process, “the relevant question is whether, after

viewing the evidence in the light most favorable to the prosecution,

any rational trier of fact could have found the essential elements of

the crime beyond a reasonable doubt.” (Citation and emphasis

omitted.) Jackson v. Virginia, 443 U. S. 307, 319 (III) (B) (99 SCt

2781, 61 LE2d 560) (1979). “This Court does not reweigh evidence

or resolve conflicts in testimony; instead, evidence is reviewed in a


      2 Appellant does not challenge the sufficiency of the evidence concerning
his conviction for concealing the death of another, and this Court no longer
routinely reviews the sufficiency of the evidence sua sponte in non-death
penalty cases. See Davenport v. State, 309 Ga. 385, 391-392 (4) (846 SE2d 83)
(2020).
                                      2
light most favorable to the verdict, with deference to the jury’s

assessment of the weight and credibility of the evidence.” (Citation

and punctuation omitted.) Hayes v. State, 292 Ga. 506, 506 (739

SE2d 313) (2013).

     Viewed in this light, the evidence presented at trial showed

that, at all relevant times, Appellant and his wife Stephanie Lewis

lived with Stephanie’s 66-year-old father, Redding, at a house in

Chatham County. The relationship between the three was volatile

and abusive. Katie Everette Craft, Redding’s granddaughter,

testified at trial that the living situation in the house between

Redding, Appellant, and Stephanie was “toxic.” On the morning of

Redding’s death, Redding told Craft that he was planning to evict

Appellant and Stephanie from the house, that “he was in fear for his

life,” and “that he was going to kill [Appellant] before [Appellant]

killed him.” Jordan Tyler Everette, Redding’s grandson, testified

that Redding, Appellant, and Stephanie “were all really on

medication” and that “drugs consumed” Appellant. He also testified

that Appellant once called him and asked whether muriatic acid

                                 3
would dissolve a human body. Both Craft and Everett detailed the

tumultuous    relationship     between     Appellant,   Redding,   and

Stephanie, which included both death threats and actual acts of

violence against each other.

     On October 13, 2016, the day before Redding’s death, law

enforcement officers responded to two separate 911 calls regarding

domestic incidents between Appellant, Redding, and Stephanie.

Officers testified that they had been called out to the Redding

residence on numerous prior occasions in response to domestic

incidents between Appellant, Redding, and Stephanie. During one

of the response calls on October 13, Redding informed the

responding   officer   that    Appellant    was   stealing   Redding’s

medications and accused Appellant of throwing a lamp at him.

Redding also informed the responding officer that he was in the

process of having Appellant and Stephanie evicted from the house.

     On January 20, 2017, law enforcement officers arrived at

Redding’s home for a welfare check. Stephanie allowed officers to

search the residence and a shed on the property.         During their

                                   4
search of the residence, officers found various pill bottles, a

summons to magistrate court for an eviction proceeding filed by

Redding against Appellant, and a receipt from a home improvement

store, dated January 12, 2017 at approximately 7:20 p.m., for two

gallons of muriatic acid. In the shed, officers found a roll of plastic

wrap, two unopened jugs containing muriatic acid, and a 50-gallon

drum trashcan wrapped in multiple layers of duct tape and plastic

wrap. Inside that trashcan, officers located Redding’s decomposing

body, a black trash bag, five bottles of bleach, a baseball bat, a

shower pole, a towel, and other miscellaneous trash.

     Appellant was immediately arrested and, during a search

incident to arrest, officers discovered Appellant’s wallet, which

contained a note stating the following:

     To all y’all bastards that hate me and have been trying to
     get rid of me for years, congrats! Y’all did it! I’m dead!
     Throw a party! I killed Ron Redding. He tried to stab my
     wife and then he tried to stab me. I didn’t do it on purpose.
     He lunged at me with a knife and because of natural
     reaction I hit him and he tripped on the front porch mat
     and fell and hit his head on the threshold at the front
     door. I panic[k]ed and lied to my wife and told her that he
     went to the mountains. She isn’t responsible in any way.

                                  5
     She found out about it but was afraid for her safety so she
     didn’t turn me in because of fear of losing her life. I love
     Stephanie and would never hurt her and even though he
     tried to kill her and many other women, I didn’t want him
     to die. He told me, Stephanie, and several people that he
     hated me and was going to kill me but I am still so sorry
     and ashamed that it happened. I hope God and Stephanie
     will forgive me. I am solely responsible for his death.
     Stephanie has tried to turn me in several times but I scare
     her each time so she doesn’t tell on me to protect herself.

During his interview with law enforcement officers, Appellant

admitted that he wrote the letter found in his wallet and stated that

the incident described in the letter occurred on October 14, 2016.

     Subsequent investigation revealed a surveillance video

showing Appellant carrying two bottles of muriatic acid to the

checkout counter of a home improvement store, the date and time of

which corresponded with the receipt officers located inside

Redding’s house.    An autopsy revealed that Redding died from

multiple blows to the head with a blunt instrument. While the

external examination of Redding’s body revealed five injuries to the

back of the head and two to his eyes, an internal examination

revealed evidence of eighteen injuries, including numerous rib,


                                  6
skull, and spine fractures and some dislocated joints. The medical

examiner opined at trial that Redding’s injuries were consistent

with his being struck with a blunt force object, like a baseball bat,

numerous times, and were not consistent with a single fall or being

punched with a fist.

     Appellant testified at trial and gave the following account of

the incident. The initial confrontation took place on the front porch

of the home on the morning of October 14, 2016. Redding told

Appellant to pack up and leave before turning to go back inside.

When Redding had trouble opening the front door, Appellant came

up behind him and reached around Redding to open the door, at

which point Redding pulled a knife from his bathrobe and tried to

stab Appellant. Appellant then punched Redding in the face with

his fist, which caused Redding to drop the knife. Redding then

picked up the knife and moved toward Appellant, at which point

Redding tripped, hit his head on the door threshold, went into

convulsions, and never got back up. Appellant subsequently pulled

Redding inside the home and checked on Stephanie to ensure she

                                 7
would not see her father in an injured state. After unsuccessfully

attempting to administer CPR, Appellant placed Redding’s body in

a wheeled trashcan and moved the trashcan onto the carport next to

the house.

      Appellant testified that he was arrested on an unrelated

charge that evening and, after spending four days in jail, he

returned to the house and noticed that the trashcan was starting to

smell. He wrapped the trashcan in plastic wrap and moved it from

the carport into the shed behind the house. Appellant also admitted

that he wrote checks to himself from Redding’s bank account after

Redding’s death and continued to use Redding’s credit cards after

his death to purchase takeout food. Additionally, he testified that

he purchased the bottles of muriatic acid and that he taped the

trashcan containing Redding’s body because he did not want anyone

to find the body. 3     Appellant maintained that he acted in self-


      3Appellant told the jury he bought the acid to clean the front steps of a
rental property the family owned. He also denied using the baseball bat to
beat Redding, explaining that, as he placed Redding’s body into the trashcan,
the bat and shower rod fell in front of the door, blocking his route out of the

                                      8
defense.

     Appellant alleges that the evidence was insufficient to support

his murder conviction because the State failed to disprove his claim

of self-defense beyond a reasonable doubt. However, based on the

evidence presented at trial and recounted above, the jury was

authorized to reject Appellant’s theory of self-defense and find him

guilty beyond a reasonable doubt of murder. See Jackson, supra,

443 U. S. at 319 (III) (B). See also Morris v. State, 301 Ga. 702, 705

(1) (b) (804 SE2d 42) (2017) (reiterating that “questions about the

existence of justification are for the jury to resolve. The jury is free

to reject any evidence in support of a justification defense and to

accept the evidence that the [killing] was not done in self-defense”)

(citation omitted).     Accordingly, the evidence was sufficient to

support Appellant’s murder conviction.

     2.    Appellant argues that the trial court erred by failing to

instruct the jury on voluntary manslaughter. The record shows



house. Appellant testified that he picked up the bat and shower rod and stuck
them into the trashcan to get them out of his way.
                                     9
that, prior to trial, both the State and the defense filed a written

request to charge the jury on voluntary manslaughter. During the

charge conference, the trial court indicated that it was willing to

instruct the jury on voluntary manslaughter; however, defense

counsel withdrew the requested charge. Appellant confirmed to the

trial court that he had reviewed the matter with his counsel and

agreed to the withdrawal of the voluntary manslaughter charge.

The State urged the trial court to give the charge, arguing that

Appellant’s own testimony supported the instruction.          Defense

counsel argued that Appellant’s trial testimony did not, in fact,

support a charge on voluntary manslaughter, and the trial court

opted not to give the charge. Now, on appeal, Appellant alleges that

the trial court erred in failing to give the instruction. Because there

was no objection by Appellant in the trial court, this claim can be

reviewed only for plain error.

     As this Court has previously explained:

     We may remedy an error under plain error review if (1)
     the error was not affirmatively waived by the appellant;
     (2) the error is “clear or obvious, rather than subject to

                                  10
     reasonable dispute”; (3) the error “affected the appellant’s
     substantial rights”; and (4) “the error seriously affects the
     fairness, integrity or public reputation of judicial
     proceedings.”

(Citation omitted.) Williams v. State, 302 Ga. 147, 151-152 (2) (805

SE2d 873) (2017). Here, Appellant cannot satisfy the first prong of

the plain error test because he affirmatively waived the alleged trial

court error. “To constitute an affirmative waiver, an error must

have been ‘intentionally relinquished or abandoned.’” Davis v. State,

311 Ga. 225 (2) (857 SE2d 207) (2021) (quoting State v. Kelly, 290

Ga. 29, 33 (718 SE2d 232) (2011)).        Not only did trial counsel

withdraw the requested charge on voluntary manslaughter with

Appellant’s agreement, but she also affirmatively opposed the

instruction during the charge conference. Consequently, Appellant

cannot show plain error as he intentionally relinquished the alleged

error for which he now seeks relief on appeal. See Cheddersingh v.

State, 290 Ga. 680 (2) (724 SE2d 366) (2012) (explaining that

affirmative waiver, as opposed to mere forfeiture by failing to object,




                                  11
prevents a finding of plain error). 4

      3.    Appellant alleges that he received ineffective assistance

of trial counsel based upon counsel’s failure to: (a) adequately

investigate, prepare, and present Appellant’s theory of self-defense;

(b) timely advise Appellant of a guilty plea offer and to explain the

consequences of a plea or trial, including differences in parole

eligibility; and (c) explain the option for a bench trial. In order to


      4  Appellant also raises a claim of ineffective assistance of counsel
regarding counsel’s withdrawal of the requested voluntary manslaughter
charge. Specifically, Appellant alleges that his agreement to withdraw the
charge was based upon inadequate legal advice from his trial counsel, in that
counsel failed to properly explain the parole ramifications of a conviction for
voluntary manslaughter. Appellant did not raise this issue in his amended
motion for new trial and he did not argue it in his post-hearing brief; however,
he did raise this claim at the hearing on his motion for new trial, and the
parties presented argument to the trial court. Still, the trial court did not issue
a ruling on this claim of ineffective assistance of counsel. Based on the
foregoing, this issue is not preserved for appellate review. See Rickman v.
State, 304 Ga. 61, 66 (816 SE2d 4) (2018) (“[A]lthough a trial court may under
some circumstances allow a motion for new trial to be amended implicitly by
treating a claim as if it had been raised in the motion, the trial court’s failure
to address any ineffectiveness claim in its ruling on the motion for new trial
indicates an absence of any such amendment, and this means that, even
though there was questioning on the issue at the hearing on the motion, there
is no ruling on the issue for this Court to review.” (Citation and punctuation
omitted.)); Prince v. State, 295 Ga. 788 (2) (b) (764 SE2d 362) (2014) (claim of
ineffective assistance not preserved where defendant failed to raise the issue
in his amended motion for new trial, failed to raise the claim at the hearing on
that motion, and failed to obtain a ruling on it from the trial court).


                                        12
establish constitutionally ineffective assistance, a defendant must

show that his counsel’s performance was professionally deficient

and that, but for such deficient performance, there is a reasonable

probability that the result of the trial would have been different. See

Strickland v. Washington, 466 U. S. 668 (III) (104 SCt 2052, 80 LE2d

674) (1984). If the defendant fails to satisfy either prong of the

Strickland test, this Court is not required to examine the other. See

Green v. State, 291 Ga. 579 (2) (731 SE2d 359) (2012).

     “A court considering a claim of ineffective assistance must

apply a ‘strong presumption’ that counsel’s representation was

within the ‘wide range’ of reasonable professional assistance.”

(Citation omitted.) Harrington v. Richter, 562 U. S. 86, 104 (IV) (131

SCt 770, 178 LE2d 624) (2011). Indeed, “[t]rial tactics and strategy

. . . are almost never adequate grounds for finding trial counsel

ineffective unless they are so patently unreasonable that no

competent attorney would have chosen them.”             (Citation and

punctuation omitted.) McNair v. State, 296 Ga. 181, 184 (2) (b) (766

SE2d 45) (2014). “In reviewing the trial court’s decision, we accept

                                  13
the trial court’s factual findings and credibility determinations

unless clearly erroneous, but we independently apply the legal

principles to the facts.” (Citation and punctuation omitted.) Wright

v. State, 291 Ga. 869, 870 (2) (734 SE2d 876) (2012). With these

principles in mind, we review Appellant’s claims of ineffective

assistance.

     (a) Trial claims

     Appellant claims that trial counsel failed to adequately

investigate, prepare, and present at trial Appellant’s theory of self-

defense in that she failed to: (i) obtain and review all of the evidence

in his case and spend sufficient time consulting with him prior to

trial, (ii) failed to procure and present the testimony of Stephanie

Lewis at trial, (iii) failed to present the recorded 911 calls from the

day before Redding’s death in order to corroborate Appellant’s self-

defense claim, and (iv) failed to present evidence from recordings

seized from Appellant’s home that purportedly included previous

threats made by Redding. Based on the record before this Court,

however, Appellant has failed to meet his burden under Strickland

                                  14
on any of these claims.

     (i) Trial preparation

     Appellant alleges that trial counsel failed to obtain and review

all of the evidence in his case and spent an inadequate amount of

time consulting with him prior to trial. At the motion for new trial

hearing, both William Lewis, 5 Appellant’s pre-trial attorney, and

Katherine Kelly, Appellant’s trial attorney, provided testimony

regarding their representation. William Lewis testified concerning

his representation of Appellant during the early stages of the case.

After pre-trial counsel transferred to another division within the

public defender’s office, Appellant’s case was re-assigned to Kelly.

Kelly testified that, when she took over Appellant’s representation,

she reviewed the case file, had discussions with Appellant

concerning his         case,   made investigative         requests, had an

investigator contact all members of Appellant’s family, met with pre-

trial counsel and reviewed all of his notes from his work on the case,

went to the District Attorney’s office and reviewed the entire case


     5   Appellant is not related to pre-trial counsel Lewis.
                                        15
file, and spent “hours and hours of preparation, obviously, going

through everything and the statements and transcribing the

statements, speaking to witnesses.”

     The trial court credited Kelly’s testimony in support of its

determination that counsel was not deficient in her trial

preparation. Giving the proper deference to the trial court’s factual

findings and credibility determinations, we conclude that Appellant

has failed to show deficient performance under Strickland. See

Jones v. State, 287 Ga. 270, 272 (695 SE2d 271) (2010) (“The trial

court was authorized to credit the testimony of [appellant’s trial]

counsel, and its factual findings and credibility determinations will

be accepted unless clearly erroneous.”); Ruffin v. State, 283 Ga. 87,

91 (12) (d) (656 SE2d 140) (2008) (“Appellant’s claim that counsel

spent inadequate time conferring with him is not dispositive, as

there exists no magic amount of time which counsel must spend in

actual conference with his client.” (Citation and punctuation

omitted.)).

      (ii) Testimony of Stephanie Lewis

                                 16
     Appellant contends that trial counsel was ineffective because

she failed to procure and present the testimony of Stephanie Lewis

at trial. At the motion for new trial hearing, trial counsel testified

that she believed Stephanie’s testimony to be important to the case

and, because of that, she did attempt to subpoena Stephanie and call

her as a witness at trial. However, though Stephanie was initially

cooperative with the defense team, trial counsel explained that,

when it came to appearing to testify at trial,

     [Stephanie] would not accept service. She was cooperative
     with my office, with me and my investigators, and with
     my assistant up and to a point, and then she was outside
     the area where she could be served personally. So, we
     mailed it. She didn’t sign for it. We FedEx’d it. She didn’t
     sign for it. We attempted to contact her. She wouldn’t take
     our phone calls, which was unusual, because up until that
     point, she had been very cooperative and indicated to us
     that she would come to testify.

     Appellant called Stephanie as a witness at the motion for new

trial hearing. She testified about the events surrounding the 911

calls made on October 13, 2016. She also testified that, at the time

of her father’s death, she was suffering from psychosis and on both

antidepressants and antipsychotic medication, although she was not

                                  17
taking them as prescribed because she could not afford the

medications.   She further testified that she did not witness the

murder and that, when Appellant told her how her father died, she,

“didn’t believe it to be true. I thought that – I don’t know. I just – I

just didn’t believe it was true.” Appellant did not ask, and Stephanie

did not testify, about whether she was available to testify at trial or

whether she would have accepted service of the defense’s subpoena.

     In its order denying this claim of ineffective assistance of

counsel, the trial court credited trial counsel’s testimony concerning

her attempts to serve Stephanie, finding that the defense team “did

everything they could to subpoena Mrs. Lewis and force her to

appear at trial; however, they were unable to serve her with a

subpoena to appear.” The court further concluded that, even if trial

counsel had procured Stephanie’s attendance at trial, her testimony

would not have produced a different result at trial because of issues

surrounding her mental state at the time of the murder and because

her testimony would not have been helpful to the defense.

     We agree with the trial court that Appellant has failed to show

                                  18
that trial counsel was ineffective under Strickland. First, the record

shows that trial counsel made many attempts to subpoena

Stephanie to testify at trial, but she was elusive and uncooperative.

Moreover, had Stephanie testified at trial, her testimony would have

either been cumulative of other evidence presented at trial

regarding the events of October 13, 2016, see Wesley v. State, 286

Ga. 355, 358 (3) (h) (689 SE2d 280) (2010) (no showing of prejudice

on allegation that trial counsel was ineffective for failing to present

additional corroborative evidence of victim’s status as a drug dealer

where the additional evidence was cumulative of extensive

testimony already admitted at trial), or it would not have been

helpful to the defense, see Hudson v. State, 284 Ga. 595, 598 (5) (a)

(669 SE2d 94) (2008) (counsel’s failure to call a witness at trial did

not prejudice defendant where the motion for new trial court

concluded that the witness had credibility problems and that his

testimony would not have been helpful to the defense). Accordingly,

this claim fails.

     (iii) 911 recordings

                                  19
      Appellant alleges that trial counsel was ineffective for failing

to present the recorded 911 calls from October 13, 2016, to

corroborate Appellant’s self-defense claim. 6 At the motion for new

trial hearing, counsel explained that she made the strategic decision

not to introduce the 911 calls themselves because she “did not feel it

was necessary to play that. There – we had testimony about the 911

call and the responding officers, and also about the threats that were

made.” The trial court credited counsel’s testimony and concluded

that counsel made a reasonable strategic decision to not introduce

the 911 calls.     We agree with the trial court’s conclusion.            See

McNair, supra, 296 Ga. at 184 (“Trial tactics and strategy . . . are

almost never adequate grounds for finding trial counsel ineffective

unless they are so patently unreasonable that no competent

attorney would have chosen them.”              (Citation and punctuation


      6 Appellant played the two 911 calls at the hearing on his motion for new
trial. The first 911 call was placed by Redding wherein he told the dispatcher
that Appellant was throwing things and had just threatened to kill him, that
Appellant was in the house illegally, and that officers needed to come remove
Appellant from the home. The second 911 call was placed by Stephanie
wherein she told the dispatcher that Redding threatened her with a steak
knife. The record shows Appellant was present for the first 911 call, but not
the second 911 call.
                                      20
omitted.)). Indeed,

     [w]hile other counsel, had they represented appellant,
     may have exercised different judgment, the fact that trial
     counsel chose to try the case in the manner in which it
     was tried, and made certain difficult decisions regarding
     the defense tactics to be employed with which appellant
     and his present counsel now disagree, does not require a
     finding that the representation below was so inadequate
     as to amount to a denial of effective assistance of counsel.

Lewis v. State, 246 Ga. 101, 105 (3) (268 SE2d 915) (1980).

Consequently, Appellant has failed to show deficient performance

under Strickland.

     (iv) Redding recordings

     Appellant alleges that trial counsel was ineffective for failing

to tender into evidence and play for the jury recordings seized from

Appellant’s home, which purportedly included previous threats

made by Redding. Appellant asserts that these recordings would

have further supported his theory of self-defense. The trial court

found, and the record shows, that most of the recordings seized by

law enforcement officers were on a broken digital memory card and

could not be played. Appellant testified at the motion for new trial


                                 21
hearing that he had no recollection as to the dates that these

recordings were made. Finally, as found by the trial court, the one

recording that was functional and was played at the motion for new

trial hearing “revealed that [Appellant] was threatening Redding

and [that] Redding intended to defend himself.”         Based on the

foregoing, we agree with the trial court that Appellant has failed

under Strickland to show a reasonable probability that the outcome

of his trial would have been different had the one functioning

recording been played at his trial. See Doricien v. State, 310 Ga. 652

(4) (853 SE2d 120) (2020) (“The failure of trial counsel to employ

evidence cannot be deemed to be ‘prejudicial’ in the absence of a

showing that such evidence would have been relevant and favorable

to the defendant.” (Citation omitted.)).

     (b) Plea offer

     Next, Appellant asserts that trial counsel was ineffective for

failing to timely advise him that the State had extended a plea offer

and to explain the consequences of accepting a guilty plea versus

going to trial, specifically by not describing the differences in parole

                                  22
eligibility between murder and voluntary manslaughter. However,

counsel testified at the motion for new trial hearing that the State

never made an offer for Appellant to plead guilty to voluntary

manslaughter.     Counsel testified that the State’s offer was for

Appellant to plead guilty to murder and receive life with the

possibility of parole, that she relayed the State’s plea offer to

Appellant, that Appellant fully understood the plea offer, and that

he made it “abundantly clear” to her that he was not interested in

accepting a plea offer both prior to and during trial. The trial court

credited this testimony in support of its determination that counsel

adequately explained the State’s plea offer to Appellant. Giving the

proper deference to the trial court’s factual findings and credibility

determinations, we agree that Appellant has failed to show deficient

performance under Strickland on this claim. See Jones, supra, 287

Ga. at 272 (“The trial court was authorized to credit the testimony

of [appellant’s trial] counsel, and its factual findings and credibility

determinations will be accepted unless clearly erroneous.”).

     (c) Bench trial

                                  23
        Finally, Appellant alleges that trial counsel was ineffective for

failing to explain the option of having a bench trial.          However,

Appellant has failed to establish prejudice because he offered no

evidence that the State would have consented to a bench trial in this

case.        See Smith v. State, 295 Ga. 120 (757 SE2d 865) (2014)

(upholding this Court’s decision in Zigan v. State, 281 Ga. 415 (638

SE2d 322) (2006), that the State must consent to a bench trial).

Accordingly, the trial court did not err in concluding that Appellant

failed to show prejudice under Strickland.

        4.     Lastly, Appellant argues that he is entitled to a new trial

on the basis of cumulative prejudice pursuant to State v. Lane, 308

Ga. 10, 14 (1) (838 SE2d 808) (2020). However, because Appellant

has not raised any trial court evidentiary errors and has only argued

the cumulative effect of multiple alleged deficiencies on the part of

trial counsel, Lane does not apply.           See Woods v. State, No.

S21A0862, 2021 WL 3727808 at n.7 (Ga. Aug. 24, 2021).

Nonetheless, this Court assesses prejudice “based on the cumulative

effect of all of trial counsel’s deficiencies.” Debelbot v. State, 305 Ga.

                                      24
534, 544 (2) (826 SE2d 129) (2019). “It is the prejudice arising from

counsel’s errors that is constitutionally relevant, not that each

individual error by counsel should be considered in a vacuum.”

(Citation and punctuation omitted.) Davis v. State, 306 Ga. 140, 150

(829 SE2d 321) (2019). Here, “we conclude that the cumulative

prejudice from any assumed deficiencies [in Division 3 (a) (ii and iv)

and 3 (c)] is insufficient to show a reasonable probability that the

results of the proceedings would have been different in the absence

of the alleged deficiencies.” Snipes v. State, 309 Ga. 785, 798 (3) (f)

(848 SE2d 417) (2020). Consequently, Appellant is not entitled to

relief on this basis.

     Judgment affirmed. All the Justices concur.




                                  25